Title: Thomas Jefferson to Stephen Cathalan, 16 August 1815
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


          Dear Sir  Monticello Aug. 16. 15.
          I wrote to you, my dear friend, on the 3d of July, requesting you to send me some wines, and that mr Girard of Philadelphia would place a sum of 200. Dollars at your disposal, in the hands of his correspondents there at Paris, then unknown to me. I now inclose to you a copy of his letter to messrs Perrigaux, Lafitte and co. of that place, who will answer your draught of that amount.We have news from Paris down to the second abdication of Bonaparte. the sequel is too uncertain to be conjectured. I await therefore with the greatest anxiety to hear the fate of a country, for which I feel the deepest interest, and your own especially in a place which seems to have felt the first convulsion. god bless you and conduct you safely thro’ the dreadful storm.
          Th: Jefferson
        